Citation Nr: 1004441	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-24 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for cervical radiculopathy of the right upper extremity.

2.  Entitlement to an initial compensable rating for 
degenerative arthritis of the lumbar spine.

3.  Entitlement to service connection for a left toe 
condition.

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the cervical spine.


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to August 
2005.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania and Wilmington, Delaware.  The Wilmington RO 
currently has jurisdiction over the claims.

In a rating decision issued in October 2005, the 
Philadelphia RO granted service connection for right should 
degenerative joint disease and lumbar spine degenerative 
joint disease, effective September 1, 2005, and evaluated 
the disabilities as noncompensable.  The RO also denied 
entitlement to service connection for a left big toe 
condition.

In June 2008, the Wilmington RO issued a rating decision re-
characterizing the right shoulder condition as cervical 
radiculopathy of the right upper extremity, and increasing 
the initial evaluation to 20 percent effective September 1, 
2005.  The RO also granted service connection for 
degenerative joint disease of the cervical spine and 
hypertension, evaluating each disability as noncompensable.

In his August 2008 VA Form 9, in November 2008, the Veteran 
indicated that he wished to appeal the issues of the proper 
evaluations for cervical spine degenerative joint disease, 
cervical spine radiculopathy, and hypertension.  The Veteran 
did not indicate that he wished to appeal the initial rating 
for the lumbar spine disability or the denial of service 
connection for a left toe condition.  However, because the 
RO has certified the lumbar spine and toe issues; they are 
now before the Board.  Gonzales-Morales v. Principi, 16 Vet. 
App. 556 (2003) (holding the Board has jurisdiction over 
issues certified to it by the RO, regardless of whether a 
substantive appeal was filed).

In July 2009, the RO issued a statement of the case with 
regard to the issue of entitlement to an initial compensable 
rating for hypertension.  The RO has not certified this 
issue to the Board, and the Veteran has not submitted a 
substantive appeal.  The Board will not consider this issue 
further.

The issues of entitlement to an initial compensable rating 
for degenerative arthritis of the lumbar spine and an 
initial rating in excess of 10 percent for degenerative 
joint disease of the cervical spine are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's cervical radiculopathy of the right upper 
extremity is manifested by no more than mild incomplete 
paralysis of the upper radicular nerve group; X-ray 
examinations of the right shoulder have been normal and 
limitation of motion has not been demonstrated.

2.  The Veteran does not have a left toe condition.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for cervical radiculopathy of the right upper 
extremity are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8510 
(2009).

2.  The criteria for service connection for a left toe 
condition are not met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The cervical radiculopathy appeal arises from disagreement 
with the initial rating following the grant of service 
connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  

With regard to the service connection claim, the VCAA 
requires that VA inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

In an August 2005 letter, issued prior to the initial 
adjudication of the claims, the RO notified the Veteran of 
the evidence needed to substantiate his claim for service 
connection for a left toe condition.  The letter satisfied 
the second and third elements of the Pelegrini duty to 
notify by informing the Veteran that VA would try to obtain 
medical records, employment records, or records held by 
other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claim, by a letter submitted with the June 2008 
statement of the case.  

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  There was a timing deficiency in 
that the June 2008 letter was sent after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The timing deficiency was cured by 
readjudication of the claim in a supplemental statements of 
the case issued in June 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will 
provide a medical examination or obtain an opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the 
Veteran, including service treatment records, and VA and 
private treatment records.  Additionally, the Veteran was 
provided a VA examination in August 2005 for his claimed 
left toe condition.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).  

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 
(2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999). 

Analysis

The rating schedule distinguishes between the major 
(dominant) and minor (non-dominant) extremity.  The Veteran 
is shown by service treatment records to be right-handed, 
and his disability is accordingly rated under the criteria 
for the major extremity.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type give 
for each nerve.  When the involvement is wholly sensory, the 
rating should be for the "mild" or at most "moderate" 
degree.

Ratings shown are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.

Under DC 8510, a rating of 70 percent is assignable for 
complete paralysis of the major extremity (all shoulder 
movements lost or severely affected, hand and wrist 
movements not affected).  A rating of 50 percent is 
assignable for severe incomplete paralysis of the major 
extremity.  A rating of 40 percent is assignable for 
moderate incomplete paralysis of the major extremity.  A 
rating of 20 percent is assignable for mild incomplete 
paralysis of the major extremity.

Service treatment records revealed complaints of right 
shoulder pain and weakness as well as complaints of 
occasional numbing and tingling in the right shoulder. A 
December 1997 X-ray of the right shoulder, submitted by the 
Veteran, revealed an unremarkable right shoulder.  On 
examination in July 2002, the Veteran was noted to have 
right arm discomfort, likely secondary to spondylotic 
changes in the cervical spine.  MRI dated July 2002 revealed 
spondylotic spurring at C4-5, C5-6.  

During a VA examination in August 2005, examination of the 
right shoulder revealed no swelling, no redness, no warmth 
and no tenderness.  Forward elevation was 0 to 180 degrees; 
abduction was 0 to 180 degrees, with slight pain in the last 
5 degrees; adduction was 0 to 130 degrees; internal rotation 
was 0 to 90 degrees, with slight pain in the last 10 
degrees; and external rotation was 0 to 90 degrees, with no 
pain.  The examiner diagnosed degenerative joint disease of 
the right shoulder; however, X-rays of the right shoulder 
taken later that month were normal, with no evidence of 
fracture, subluxation or calcification.

In the October 2005 rating decision, the RO evaluated the 
disability as right shoulder condition with degenerative 
joint disease and assigned a noncomepensable evaluation 
under 38 C.F.R. § 4.71, Diagnostic Code 5201 for limitation 
of motion of the arm, effective September 1, 2005.  

The Veteran was afforded another VA examination in January 
2008, in response to his appeal.  The examiner noted the 
Veteran's complaints of pain around the right scapular area.  
Forward flexion was again 0 to 180 degrees; abduction 0 to 
180 degrees; and internal/external rotation 0 to 90 degrees.  
Range of motion did not change on repetitive testing.  There 
was no instability of the shoulder joint; no significant 
history of flare-ups; and X-rays were again negative.  The 
examiner opined that the Veteran did not have any shoulder 
pathology and only had mild cervical radiculopathy as a 
result of a cervical spine condition, with pain radiating 
into the right scapular area.  

The RO has granted the 20 percent rating, for cervical 
radiculopathy, right upper extremity (previously 
characterized as degenerative joint disease of the right 
shoulder) under the provisions of Diagnostic Code 8510 
(paralysis of upper radicular group, fifth and sixth 
cervical nerves).

The rating schedule provides the following guidance in 
evaluating the severity of disabilities of peripheral 
nerves:

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2009).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2009).

When the involvement of a peripheral nerve is wholly 
sensory, the rating should be for mild, or at most moderate, 
incomplete paralysis.  38 C.F.R. § 4.124a.

Because the RO had previously listed the disability as 
involving right shoulder disability, and has taken no action 
to sever service connection for that condition, the Board 
must consider whether additional compensation is payable on 
the basis of shoulder disability.  See Baughman v. 
Derwinski, 1 Vet. App. 563 (1991) (when the RO listed a 
condition as service connected on a rating sheet, it 
effectively granted service connection and service 
connection remained in effect, despite re-characterization 
of the disability, unless service connection was severed in 
accordance with VA regulations).

Notwithstanding that service connection is in effect for a 
right shoulder disability; the record shows that the 
shoulder has been normal on examinations with a normal range 
of motion, normal X-ray studies, and no reports of 
functional impairment from pain, incoordination, weakness, 
fatigability or flare ups.  See 38 C.F.R. § 4.71, Plate I 
(2009) (specifying that the normal range of shoulder 
abduction and flexion is 180 degrees); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009) (providing for a compensable 
rating for arthritis where there is X-ray evidence of 
arthritis and less than compensable limitation of motion 
under an applicable diagnostic code), 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2009) (providing a compensable rating 
for right shoulder limitation of motion where motion is 
limited to shoulder level); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5202, 5203 (2009) (providing compensable ratings 
for shoulder ankylosis, dislocations, and nonunion or 
malunion); 38 C.F.R. §38 C.F.R. § 4.40, 4.45, 4.59 (2009) 
(requiring that functional factors be considered in rating a 
disability on the basis of limitation of motion).

The only reported abnormality of the right shoulder was 
noted on the August 2005 examination when it was noted that 
the Veteran had pain on the last five degrees of motion.  
Because the Veteran was able to raise his arm to well beyond 
shoulder level, before the pain began, this finding did not 
meet the criteria for a compensable evaluation under 
Diagnostic Code 5201.  

The Veteran has argued that there is X-ray evidence of 
arthritis.  He points to an X-ray conducted in December 
1997, but as he notes in his substantive appeal, this study 
contains findings only referable to the cervical spine, or 
neck, and not the shoulder.  In fact the shoulder was found 
to be "unremarkable."  A compensable rating could not be 
awarded on the basis of noncompensable limitation of 
shoulder motion under Diagnostic Code 5003, because there is 
no X-ray evidence of arthritis.  

The Veteran is shown to have complaints of pain which 
radiates into the right shoulder region; however, muscle 
strength, sensory testing, and deep tendon reflexes have 
been normal on examination.  There is no evidence of any 
loss of function of the right upper extremity, i.e. no 
indication of decreased motor strength, grip strength, 
coordination or reflexes.  

The Veteran also reported weakness in the right shoulder 
during treatment in service but has not reported such 
weakness currently, nor has weakness been identified during 
treatment or examination.  

At most the Veteran's neurologic impairment is wholly 
sensory and has never been evaluated as more than mild by VA 
examiners.  Under VA regulations such impairment is 
evaluated as, at most, moderate incomplete paralysis.  The 
20 percent rating contemplates moderate incomplete 
paralysis.  The criteria for a higher evaluation have not 
been met at any time since September 1, 2005, and that the 
claim for a higher initial rating must be denied.

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's disability, as discussed above, is manifested 
by symptomatology contemplated by the rating criteria.  
Hence, referral for consideration of an extraschedular 
rating is not warranted.

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009).  
Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

In this case there is no evidence that a service connected 
disability has caused unemployability, and there has been no 
allegation or evidence of unemployability.  Because there is 
no evidence of unemployability, further consideration of 
entitlement to TDIU is not required.  Jackson v. Shinseki, 
587 F.3d 1106 (Fed. Cir. 2009).

Service Connection 


Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires competent 
evidence of (1) a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in-service disease or injury and 
the present disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).


Analysis

The Veteran claims he has numbness in his left great toe.  
See August 2005 Claim.

Besides a notation in 1994 of corns and sores on both feet, 
service treatment records are negative for any complaints, 
treatment or diagnosis of problems with the left toe.

The relevant post-service medical evidence of record is 
limited to the report from an August 2005 VA examination.  
During the examination, the Veteran denied any problems with 
his left big toe, but reported occasional tingling and 
numbness in his left middle toe, which was not present at 
the time of the examination.  The examiner noted that the 
Veteran was unable to correlate the symptoms in his left 
middle toe with his back pain.  

On physical examination, both the left great toe and the 
left middle toe were within normal limits.  There were no 
sensory deficits; range of motion was full and free; and he 
did have dorsalis pedis pulses in the left foot.  X-rays of 
the left foot were also normal.  The Veteran has not 
otherwise reported symptomatology in the left great toe 
during the course of this appeal.

As noted above, service connection requires a showing of 
current disability.  A current disability is shown if the 
claimed condition is demonstrated at the time of the claim 
or while the claim is pending.  McClain v. Nicholson, 21 Vet 
App 319 (2007).  While the Veteran is competent to report 
symptoms of a left toe condition, Palczewski v. Nicholson, 
21 Vet App 174 (2007), he has not reported that disability 
at any time since the current claim, other than the vague 
symptomatology at the time of his claim.  Weighing against 
that report, is his statement during the VA examination, the 
absence of a left toe disability on that examination, and 
the absence of any evidence of a left toe disability 
elsewhere in the record since discharge from service.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against a finding that there is a current 
left toe disability.  Reasonable doubt does not arise, and 
the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).



ORDER

An initial evaluation in excess of 20 percent for the 
service-connected cervical radiculopathy of the right upper 
extremity from September 1, 2005 is denied.

Service connection for a left toe condition is denied.


REMAND

During his most recent VA examination of the lumbar spine in 
August 2005, the Veteran complained of low back pain, which 
radiated to his left leg and foot.  The examiner noted that 
on physical examination, range of motion was full and free, 
but he did not fully address limitation of motion based on 
functional impairment as specified by the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The examiner also did not 
provide an opinion as to the severity of associated 
neurological symptoms.  Accordingly, the Board finds that a 
new VA examination and opinion are required.

The Board also notes that following the grant of service 
connection and a 10 percent rating for degenerative joint 
disease of the cervical spine in a June 2008 rating 
decision; the Veteran filed a notice of disagreement (NOD), 
dated in November 2008.  The RO has not provided the Veteran 
with a statement of the case in response to this NOD.  
Because the NOD placed the issue in appellate status, the 
matter must be remanded for the issuance of a statement of 
the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be issued an SOC on 
the issue of entitlement to an initial 
rating in excess of 10 percent for 
degenerative joint disease of the cervical 
spine.  This issue should be certified to 
the Board only if the Veteran perfects the 
appeal with a sufficient substantive 
appeal.

2.  The Veteran should be afforded an 
examination to determine the current 
severity of his service-connected lumbar 
spine disability, including any associated 
neurological impairment.

The claims folder must be made available 
to and reviewed by the examiner.

Complete ranges of lumbar spine motion 
should be reported in degrees.  The 
examiner should determine whether the 
lumbar spine disability is manifested by 
weakened movement, excess fatigability, 
incoordination, flare-ups or pain.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should be 
expressed in terms of the degree of 
additional range- of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to including 
reflex changes, characteristic pain, and 
muscle spasm.  Any sensory or motor 
impairment in the upper extremities due to 
service-connected disability should be 
identified.  The examiner should provide 
an opinion with respect to any nerves 
involved as to whether there is complete 
paralysis; or mild, moderate, moderately 
severe, or severe incomplete paralysis.

The examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency and 
duration of any periods during which 
intervertebral disc syndrome has require 
bed rest prescribed by a physician.

The rationale for all opinions should also 
be provided.

4.  If the benefits sought on appeal are 
not granted to the Veteran's satisfaction, 
the RO or AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


